lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH

BRooKs AUToMoTIvE GRoUP, INC, )

B.L.P. REAL EsTATE, LLC, )
) 2118-Cv-00798~MJH

Plainriffs, §

)

vs. )

)

GENERAL MoToRs LLC, §

Defendant, l

oPINIoN AND oRDER

Plaintiffs, Brooks Automotive Group, lnc, (“Brool<s”) and B.L.P Real Estate, LLC
(“BLP”), bring the Within action for damages, stemming from circumstances surrounding the sale
of Plaintiff, Brool<s’ Automotive dealership, Which sale required approval from Defendant,
General Motors, LLC (“GM”). In their June l4, 2018, Complaint, the Plaintiffs assert claims for
Violation of Section lZ(b)(S) of the Pennsylvania Board of Vehicles Act (63 P.S. § 818.1 et seq.)
(“BVA”)(Count I); Violation of Section lZ(b)(3) of the BVA(Count II); Plaintiff, Brooks, asserts
a claim for Tortious lnterference With Contract (Count HI); and Plaintiff, Brool<s, asserts a claim
Breaoh of Duty of Good Faith and F air Dealing (Count IV). (ECF No. l). Plaintiffs have also
made a claim for punitive damages Id.

Pending before the Couit is Defendant, GM’s, Partial Motion to Dismiss pursuant to
Federal Rule of Civil Procedure lZ(b)(6). Upon Review of the Complaint (ECF No. l),
Defendant’s Partial Motion to Dismiss for Failure to State a Claim and Brief (ECF Nos. 18 and
23), Plaintiff’s Response and Brief in Opposition (ECF Nos. 24 and 25), Defendant, Gl\/I’s, Reply
Brief (ECF No. 26), and the arguments of counsel, Defendant, GM’s, Partial Motion to Dismiss

for failure to state a claim is granted in pai“t and denied in part.

I. Background

The pertinent facts from the pleadings are as follows. John Brooksl owned and operated
Brooks's Buicl< and GMC Trucl<s dealership, a General Motors ("GM") automobile dealership in
Connellsville, Pennsylvania since 1985. (ECF No. 1 at 11 9). In 2016, John Brool<s began
exploring the sale of the Brooks's Buicl< and GMC Trucl<s dealership assets to potential buyers
[d. at 11 27. Brooks subsequently began negotiations with C. Haiper Holdings, Inc. d/b/a Harper
Autogroup ("Harper Autogroup"), who owned and operated several GM dealership line-makes
Id. at 1[ 28. ln the fall of 2016, John Brool<s and Casey Harper agreed that Harper Autogroup
would purchase the Brooks's Buick and GMC Truck dealership franchise assets. Id. at jt 29. As
part of the purchase, Harper Autogroup planned to effectively close the Brool<s's Buicl< franchise
and consolidate it with Harper"s existing Buicl< franchise in Belle Vernon. Harper also planned
to relocate the GMC Truck franchise to the Haiper Autoplex. ]cl. at 11 29. In conjunction with
the sale of the dealership assets to Harper Autogroup, BLP intended to sell its Connellsville
dealership real estate to an unrelated third-party. Ia’. at 11 30. At that time, BLP had a $1.3 million
offer for the sale of that real estate. Id. On Novernber 17, 2016, John Brooks, Brooks, Casey
Harper and Harper Autogroup entered into a written Asset Purchase Agreement (the "November
2016 APA"). Id. at T[ 31. Said agreement provided that Harper Autogroup would purchase all of
Brooks's new vehicles and new parts lnventory and the goodwill value of the Brooks's dealership
franchises for S750,000. Id.

As required by Brool<s' dealer franchise agreement with Gl\/l, closing on the sale was

conditioned upon Gl\/l' s approval of the sale to Casey Harper and Harper Autogroup, and upon

 

‘ The Complaint references individual, John Brool<s, however, he is not a party to this
action. Any amendment of the Complaint should include allegations relating to parties in the
case specifics rather than Mr. Brooks, a non~party.

2

 

GM's approval of the relocation of the Gl\/IC Truck dealership to the Harper Autoplex. Id. at 11
32. Brooks notified Gl\/l of the proposed sale to Harper Autogroup and submitted the November
2016 APA to GM for approval on or about November 18-19, 2016. Ia'. at 11 33. Per Gl\/I’s
request, Brooks subsequently submitted a dated copy of the November 2016 APA on December
15, 2016. Id. at 11 34. ln addition, Brooks submitted all required forms for Gl\/I's consideration of
the proposed sale to Harper Auto group on January 9 and 12, 2017. [d. On January 27, 2017,
GM`advised Brooks that no additional information was needed from Brool<s relative to its
consideration of the proposed sale to the Harper Autogroup. Id. at 11 35. Casey Harper and Harper
Autogroup initiated their part of the approval process by notifying GM of the proposed asset sale
on December 15, 2016. Ia'. at 11 36. Casey Haiper and Harper Autogroup submitted and
completed the initial Gl\/I Questionnaire application form on January 5, 2017. ]d. at 11 37. On
January 20, 2017, Harper Autogroup notified GM that it had completed all of the electronic
application forms, except for the pro forma balance sheet for which Harper needed Gl\/l to
provide the capital requirements ]d. at 11 39. Over the course of the next several weeks, GM
made multiple requests to Casey Harper and/or Harper Autogroup for additional information
relative to Gl\/I's application and approval process, including a criminal background check of its
existing dealer principal, Casey Harper. Icz'. at 11 40. All requested Information was provided to
Gl\/l. Id. During this same period, John Brooks contacted GM on multiple occasions to inquire as
to the status of Gl\/l's approval process Id. at 11 42. John Brool<s advised GM that, as word of the
proposed sale was becoming known, he was losing customers and key employees, and that he
had little inventory to sell. Ia'. Thus, he advised GM that monthly operating losses were

mountingl [d.

 

 

 

 

On April 19, 2017, Gl\/I issued a letter to Brooks, with copies to Harper Autogroup,
advising that GM refused approval of the November 2016 APA.2 Id. at 11 43. Although they
disagreed with GM's decision, on June 27, 2017, John Brool<s, Brool<s, Casey Harper and Harper
Autogroup entered into a new and revised Asset Purchase Agreement for the sale of the Brooks
dealership assets (the "June 2017 APA"). Id. at 11 49. The substantive terms of the November
2016 APA and the June 2017 APA were essentially the same, with two material exceptions: (i)
the June 2017 APA no longer contemplated the relocation of the Brooks' dealership assets to the
Harper Autoplex; and (ii) the purchase price for the value of the Brool<s' dealerships was reduced
from $750,000 to $600,000.1¢1’. at 11 50.

Because the dealership needed to remain at the Connellsville location, BLP and C.
Harper and C. Harper Holdings, lnc. (“Harper Holdings”) entered into Sales Agreement for the
sale of the Connellsville dealership real estate (the "Real Estate Sales Agreement"). Ia’. at 11 51.
Through the Real Estate Sales Agreement_, BLP agreed to sell the real estate to Harper Holdings
for the purchase price of One Million Dollars ($1,000,000.00). Id. at11 52. The June 2017 APA
was forwarded to GM on June 27, 2017. ]d. at 11 54. On September 5, 2017, Gl\/l approved the
June 2017 APA. [d. at 59.

From these events, Plaintiffs claim the following:

(a) Brooks lost 3150,000 on the sale of the goodwill (blue sl<y) value of its
Buick and GMC Truck dealerships to Harper Auto group;

(b) Brooks lost in excess of $850,000 as a direct result of GM's actions in
denying the proposed sale to Harper Autogroup through the November
2016 APA and its further delay in processing the June 2017 APA; and

(c) BLP lost $300,000 on the sale of its Connellsville dealership real estate.

 

2 Plaintiffs do not plead the date when Harper Autogroup submitted the pro forma balance
sheet to GM.

 

 

Id. at 11 76.

II. Standard of Review

When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure l2(b)(6),
the court must “accept all factual allegations as true, construe the complaint in the light most
favorable to the plaintiff, and determine whether, under any reasonable reading of the complaint,
the plaintiff may be entitled to relief.” Ez'd v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (quoting
Phi`lli`ps v. Coimly ofAllegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a motion to dismiss
a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlcmtic Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); See also
Thompson v. Real Estale Mori‘g. Nez“work, 748 F.3d 142, 147 (3d Cir. 2014). “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Iqbal, 556 U.S. at 678. “Factual allegations of a complaint must be enough to raise a right to relief
above the speculative level.” Twombly, 550 U.S. at 555. A pleading party need not establish the
elements of a prima facie case at this stage; the party must only “put forth allegations that ‘raise a
reasonable expectation that discovery will reveal evidence of the necessary element[s].”’ Fowler
v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir.2009) (quoting G)'ayj” v. Subbiah Cara’l`ology
Associates, Lta’., 2008 WL 2312671 (W.D. Pa. June 4, 2008)); see also Connelly v. Lane Const.
Corp. , 809 F.3d 780, 790 (3d Cir.2016) (“Although a reviewing court now affirmatively disregards
a pleading’s legal conclusions, it must still . . . assume all remaining factual allegations to be true,

construe those truths in the light most favorable to the plaintiff, and then draw all reasonable

 

 

inferences from them.”) (citing Foglia v. Renal Vem‘ures Mgmt., LLC, 754 F.3d 153, 154 n. 1 (3d
Cir.2014)).

Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal
conclusions cast in the form of factual averments Morse v. Lower Merz'on School Dz'strict, 132
F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not
whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer
evidence to establish the facts alleged in the complaint Maio v. Aema, 221 F.3d 472, 482 (3d
Cir.2000). The purpose of a motion to dismiss is to “streamline [ 1 litigation by dispensing with
needless discovery and factfinding.” Nel'tzke v. Wl'lliams, 490 U.S. 319, 326~327, (1989).

Finally, if the court decides to grant a motion to dismiss for failure to state a claim upon
which relief can be granted pursuant to Fed. R. Civ. P. l2(b)(6), the court must next decide whether
leave to amend the complaint must be granted The Court of Appeals has “instructed that if a
complaint is vulnerable to 12(b)(6) disinissal, a district court must permit a curative amendment,
unless an amendment would be inequitable or futile.” th`llz'ps, 515 F.3d at 236 (citing Grayson v.
Mayvz'ew Sl‘ai‘e Hosp., 293 F.3d 103, 108 (3d Cir.2002)).

III. Discussion

a. Alleged Violation of Section 12(b)(5) of the Board of Vehicles Act

Count I of Plaintiffs’ Complaint alleges that GM violated Section 12(b)(5) of the Board of
Vehicles Act (“BVA”) because it delayed in responding to a request for consent to the terms of
the November 2016 APA. The Third Circuit has described the BVA as follows: “[t]he
Pennsylvania Board of Vehicles Act is a comprehensive statute governing the relationship between
automobile manufacturers and their franchise dealers.” Rosaa’o v. Ford Motor Co. , 337 F.3d 291,

293 (3d Cir. 2003). Section 12(b)(5) of the BVA provides as follows:

 

(b) Violations.~-lt shall be a violation of this act for any manufacturer, factory
branch, distributor, field representative, officer, agent or any representative
whatsoever of such manufacturer, factory branch or distributor licensed under this
act to:

*>i<>l<

(5) Fail to respond in writing to a request for consent as specified in
paragraphs (3) and (4) Within 60 days of receipt of a written request on the
forms, if any, generally utilized by the manufacturer or distributor for such
purposes and containing the information required. The failure to respond within
the time period set forth in this paragraph shall be deemed to be approval of the
request, and the manufacturer or distributor shall execute and deliver a franchise to
the applicant within 30 days of the expiration of this time period. A manufacturer
or distributor shall acknowledge in writing to the applicant the receipt of the forms,
and, if the manufacturer or distributor requires additional information to complete
its review, the manufacturer or distributor shall notify the applicant Within 15 days
of the receipt of the forms If the manufacturer or distributor fails to request
additional information from the applicant within 15 days after receipt of the initial
forms, the 60-day time period for approval shall be deemed to run from the initial
receipt date. Otherwise, the 60-day time period for approval shall run from receipt
of the supplemental requested information. ln no event shall the total time period
for approval exceed 75 days from the date of the receipt of the initial forms

63 P.S. § 818.12(b)(5)(emphasis added). Considering the timeline of events, as detailed in the
Complaint and outlined earlier in this Opinion, there is a lack of clarity in the pleadings as to when
the Plaintiffs claim that all forms “generally utilized by the manufacturer or distributor for such
purposes and containing the information required” Were submitted to Gl\/I under Section l2(b)(5).
Absent such, it is not clear when Plaintiffs claim that the Section 12(b)(5) timelines began to i'un.
Plaintiffs allege that on January 20, 2017, Harper Autogroup notified Gl\/l that it had completed all
of the electronic application forms_, except for the pro forma balance sheet, for which Harper was
waiting for GM to provide it with the capital requirements necessary to complete said pro forma
balance sheet. ld. at 11 39. Plaintiffs claim that the denial by Gl\/l was 104 days from January 5,
2017, the date when the initial questionnaire was provided to GM. ld. at 1111 37 and 65. However,

the Complaint suggests that, as ofJanuary 20, 2017, Harper Autogroup still had not submitted all

 

information on the forms that it was required to provide Given the absence of specific dates for
when the final foiins, containing the information required, were submitted, Plaintiffs have not
pleaded with sufficient specificity to permit calculation of the deadlines for GM’s response under
Section l2(b)(5) of the Act. Accordingly, GM’s l\/Iotion to Disiniss Count l of Plaintiff’s
Complaint is granted, without prejudicel Plaintiffs will be afforded an opportunity to amend their
Complaint as to Count l.

b. Damages alleged for Violation of Section of 12(b)(3)

Defendant, GM, next argues that the Court should dismiss Count II, in part, because
Brooks failed to sufficiently state its claim for $850,000 in unidentified “damages,” associated
with GM’s denial of the November 2016 APA. Under Pennsylvania law, a manufacturer may
not:

(3) Unreasonably withhold consent to the sale, transfer or exchange of the

franchise to a qualified buyer capable of being licensed as a new vehicle dealer in

this Commonwealth who meets the manufacturer’s . . . reasonable requirements

for appointment as a dealer.

63 P.S. § 818.12(b)(3) (emphasis added). Rule 9(g) of the Federal Rules requires that “[w]hen
items of special damages are claimed, they shall be specifically stated.” Fed. R. Civ. P. 9(g).
Plaintiffs allege that Brooks’s sustained 8850,000 in “damages” resulting from the rejection of
the November 2016 APA. (ECF No. 1 at 11 76). However, GM argues that Brooks offers only
conclusory assertions that it “lost in excess of $850,000 as a result of GM’s actions in denying
the proposed sale.” GM also argues that Brooks does not allege facts to support its damages
assertions or identify any grounds for its purported “loss.” ld. The Complaint is devoid of
specific factual allegations to identify what comprises the $850,000 claim or how such damages

relate to the alleged 12(b)(3) violation, i.e. unreasonably withholding consent. Accordingly,

GM’s l\/lotion to Dismiss Count ll, as to Plaintiffs’ claimed damages of $850,000, is granted,

 

without prej udice. Plaintiffs will be afforded an opportunity to amend their Complaint as to the
damages alleged in Count ll.
c. Tortious Interference with Contract
Gl\/l next argues that Brooks’ Toitious lnterference with Contract Claim should be
dismissed, because GM cannot commit tortious interference by exercising its contractual rights to
refuse consent to a dealership sale and proposed relocation. (ECF No. 23 .at pp. 8-9). Under
Pennsylvania law, the elements of a cause of action for intentional interference with a contractual
relation, whether existing or prospective, are:
(1) the existence of a contractual, or prospective contractual relation between the
complainant and a third party;
(2) purposeful action on the part of the defendant, specifically intended to harm the
existing relation, or to prevent a prospective relation from occurring;
(3) the absence of privilege or justification on the part of the defendant; and
(4) the occasioning of actual legal damage as a result of the defendant's conduct.
Crz`velli v. Gen. Motors Corp., 215 F.3d 386, 394 (3d Cir. 2000). Pennsylvania has expressly
adopted the Restatement (Second) of Torts, which states that a necessary element of this tort is
improper conduct by the alleged tortfeasor See Acller, Barz`sh, Danz'els, Levl`n & Creskojj” v.
Epstein, 482 Pa. 416, 393 A.2d ll75, 1183 (1978); Restatement (Second) ofTorts §§ 766-67. ln
considering whether the conduct is improper, the Restatement also sets forth the following factors
to consider when determining whether the interference is improper:
(a) the nature of the actor's conduct, (b) the actor's motive, (c) the interests of
the other with which the actor's conduct interferes, (d) the interests sought to be
advanced by the actor, (e) the social interests in protecting the freedom of action
of the actor and the contractual interests of the other, (f) the proximity or
remoteness of the actor's conduct to the interference and (g) the relations
between the parties

Restatement (Second) of Torts § 767. The general issue is “whether, upon a consideration of the

relative significance of the factors involved, the conduct should be permitted without liability,

 

 

 

despite its effect of harm to another.” Acller, 393 A.2d at 1 184 n. 17 (quoting Restatement (Second)
of Torts § 767 cmt. b). According to one of the Restatement's comments, the “nature of the actor's
conduct is a chief factor” in determining whether the conduct is improper. Restatement (Second)
of Toits § 767 cmt. c. Examples of improper conduct include threats of physical violence,
fraudulent misrepresentations threats of unmerited civil or criminal litigation, economic pressure,
and unlawful conduct. See id. ln Crivelli, the Third Circuit determined that “GM's decision to
exercise its right of first refusal, is not comparable to any of the examples” in the Restatement 215
F.3d at 395. The Third Circuit further predicted “that the Pennsylvania Supreme Court would
conclude that, as a matter of law, the exercise of a right of first refusal by Gl\/I did not constitute
an improper action within Pennsylvania's tort of intentional interference with a contractual
i'elationship.” ld. at 395. Presently, Gl\/l argues that the right of first refusal in Crl'velli is analogous
to the instant action.

ln this case, GM denied approval of the November 2016 sale because of the plan to close
the Connellsville truck location. There were no issues concerning any right of first refusual as in
Crivelli. However, such distinction does not affect the question of whether the alleged conduct of
GM, in the circumstances of this case, satisfied the necessary elements for the tort of interference
with a contractual relationship GM and Brooks had a dealer agreement that governed changes in
management and ownership. See ECF No. 1~10 at p. 14. Any allegations regarding GM’s refusal
to consent to the November 2016 APA arise from the contractual duties between the parties with
regard to changes in management and ownership. The terms of said agreement give GM sole
discretion in its business judgment to execute its right to refuse consent to a transfer. Accordingly,
the facts, as pleaded, do not constitute improper action sufficient for the tort claimed. Fuither,

Brooks has no legal basis to assert a tort duty where the Dealership Agreement is the gist of the

10

 

action. Brooks remedies derive from the contract, and Brooks’s remedies derive from a breach of
contract action and/or under the Board of Vehicles Act. Thus, GM’s Motion to Dismiss Count lll
is granted, and Count lll of Plaintiff`s Complaint is dismissed As the claim for tortious
interference with contract is legally insufficient under these circumstances any amendment to
Count lll is deemed futile.
d. Alleged Breach of Good Faith and Fair Dealing

Gl\/I next argues that Brooks’ claim for Breach of the Duty of Good Faith and Fair
Dealing (Count lV) should be dismissed (ECF No. 23 at p. 9). The parties agree that l\/lichigan
law governs the breach of good faith and fair dealing claim. (ECF No. 1 at 11 110). Under
Michigan law, an implied covenant of good faith and fair dealing can be read into a contract only
in certain circumstances “Generally speaking, the implied covenant seeks to protect the
contracting parties’ reasonable expectations.” Hubbaral Chevrolel‘ v. General Mol.‘ors Corp., 873
F.2d 873 876 (5th Cir. 1989) (applying Michigan law). “Michigan law does not imply the good
faith covenant where parties have unmistakably expressed their respective rights.” Icl. at 877
(internal quotations omitted); see also Stephenson v. Allstate Ins. Co., 328 F.3d 822, 826-27 (6th
Cir. 2003) (a court should “decline[] to ascribe a covenant of good faith and fair dealing in the
interpretation of a contract to override express contract terms.” (internal quotation omitted)).

ln Hul)bard, the Fifth Circuit addressed a relocation dispute between a dealership and
GM With regard to an alleged breach of good faith and fair dealing. lust like the Dealer
Agreement between Brooks and Gl\/l in this case, the dealer and Gl\/l agreement in Hubbard
stated that ‘[n]o change in Dealership Location . . . will be made without the written approval of
General Motors.” Ia’. at 877. ln Hubbara’, after GM declined a relocation request, the dealer

sued GM claiming a breach of the duty of good faith and fair dealing. ld. at 874. On appeal, the

11

 

 

Fifth Circuit held that “the implied covenant of good faith and fair dealing does not apply to this
relocation dispute as a matter of law.” Ia’. at 876. Further the Hubbara' Court stated, “[T]he
covenant has no role to play in the relocation dispute between GM and [the dealer] . . . These
clauses . . flatly preclude relocation absent GM’s approval . , . The contract does not limit the
reasons upon which GM can base its relocation decisions [The dealer] and GM have deferred no
decisions regarding relocation or the relevant factors They gave GM the authority to approve or
disapprove relocation for its own reasons and thus set out the limits of what the contract requires
of these parties [The dealer] agreed to operate at the specified location and to request relocation
in writing. lt can point to no portion of this contract creating “reasonable expectations” that GM
would grant such requests” Ia’. at 878 (emphasis added).

Presently, the Dealer Agreement states that “[n]o change in location or in the use of
Premises . . . will be made without [Gl\/l’s] prior written authorization pursuant to its business
judgment[.]” (ECF No. 1-10). As in Hubbara', the Dealer Agreement precludes relocation absent
GM’s approval pursuant its business judgment The Agreement does not dictate or regulate
GM in making its relocation approval decisions; thus the contract gave GM sole authority to
approve or disapprove relocation for its own business judgment reasons See Hubbara', 873 F.2
at 878. Thus, in this matter, applying Michigan Law, the Complaint’s allegations fail to state an
independent claim for breach of any implied covenant of good faith and fair dealing.
Accordingly, GM’s Motion to Dismiss as regards Count IV, is granted, and Count lV of
Plaintiffs’ Complaint is dismissed As the claim for Breach of Implied Covenant of Good Faith
and Fair Dealing is legally insufficient under these circumstances any amendment to Count IV is

deemed futile.

12

e. Standing by BLP
GM next argues that Counts l and ll as to BLP, should be dismissed in their entirety because
BLP lacks standing BLP argues that it has standing under Section 818.29 of the BVA, which
states:
Notwithstanding the terms provisions or conditions of any agreement or franchise
or other terms or provisions of any novation, waiver or other written instrument,
any person who is or may be injured by a violation of a provision of this act
[or] any party to a franchise Who is so injured in his business or property by a
violation of a provision of this act relating to that franchise, or any person so
injured because he refuses to accede to a proposal for an arrangement which, if
consummated, would be in violation of this act, may bring an action for damages
and equitable relief, including injunctive relief, in any court of competent
jurisdiction.
63 P. S. § 818.29(emphasis added). The BVA defines “person” as “[a]ny individual, corporation,
partnership, association or other entity foreign or domestic.” 63 P.S. § 818.2. As regards standing,
the issue is whether BLP, who was not a party to any contract with Gl\/l and not a prospective
purchaser under the November 2016 APA, was a “person,” as defined by the BVA. The Third
Circuit has commented that the goal of the BVA, and other similar statutes “is to protect the
franchisee who has invested substantial capital in the franchise and who is therefore vulnerable to
a manufacturer who may take advantage of this firm-specific investment.” Crz`velli v. Gen. Morors
Corp., 215 F.3d 386, 390 (3d Cir. 2000). Although the Third Circuit has interpreted the BVA’s
purpose and legislative intent, it has not yet decided whether the Act extends to confer standing
upon a third-party property owner, like BLP. The Third Circuit observed in Rosaa'o, “standing
depends on whether the plaintiff has suffered a legal injury that the law was designed to
protect.” 337 F.3d at 293. Further, “[i]t is also clear that standing will be found more readily

where protection of the type of interest asserted is among the policies underlying the legal rule

relied upon by the person claiming to be aggrieved.” Ia’. 293~94. Ultimately, in order to have

13

 

 

standing, a party must have a substantial, immediate and direct interest in the subject matter. ld. at
294. The Plaintiff in Rosaa’o relied upon section 818.29 of the BVA to grant him standing as a
prospective purchaser Ia’. at 294. ln Rosaa'o, the Third Circuit held that a prospective purchaser
of an automobile dealership does not have standing to challenge the exercise of a manufacturer's
right of first refusal ld. ln failing to bestow standing in Rosaclo, the Tliird Circuit signaled a
limitation to the application of the “any person” language under Section 818.29 of the BVA.
However, the court’s refusal to afford standing in Rosaa’o was premised on the fact that Section
818.16 of the BVA provides remedies to reimburse a prospective purchaser’s expenses when a
dealer exercises its right of first refusal. The Court held that “[a] prospective purchaser lacks
standing to claim that the selling dealer did not receive the same or greater consideration under
section 818.16.” ]a’. at 296.

The present case, however, is distinguishable from Rosado in that the November 2016 APA
between Brooks and Harper did not concern any right of first refusal under the franchise agreement
between Brooks and GM. The present issue concerns whether GM unreasonably withheld consent
to the November 2016 APA and thereby violated Section 12(b)(3) of the Act. Under Section
12(b)(3), it is a violation for a manufacturer, like GM, to,

(3) Unreasonably withhold consent to the sale, transfer or exchange of the

franchise to a qualified buyer capable of being licensed as a new vehicle dealer in

this Commonwealth who meets the manufacturer's or distributor's reasonable

requirements for appointment as a dealer.

63 P.S. § 818.12(b)(3). Said section does not provide for any specific remedies for third party
purchasers or others who claim harm from a manufacturer’s unreasonable refusal of consent.
This provision is therefore distinct from Section 818.16, right of first refusal, as in Rosaa’o. The

distinction is significant to the standing issue for BLP’s claim under Section lZ(b)(3). The

claimant in Rosaa'o sought damages under Section 818.29 for a violation of Section ,818.16, but

14

 

 

said claimant was not injured because Section 818. 16 provided a remedy for that claimant
Here, however, BLP alleges that it suffered injury due to GM’s unreasonable refusal to approve
the November 2016 APA and permit the proposed truck franchise relocation. Given the broad
definition of “person” under Section 818.2 of the Act, Section 818.29 affords standing for BLP
to pursue its claim. Accordingly, GM’s Motion to Dismiss BLPis denied
f. Punitiv'e Damages

Plaintiffs concede that their punitive damages request is limited to Count lll of the
Complaint, Brooks’s Tortious lnterference with Contract claim. (ECF No. 25 at pp. 16-17).
Accordingly, as Count lll of Plaintiffs’ Complaint is being dismissed, Plaintiffs’ claims for
punitive damages are also dismissed, as moot.

IV. Conclusion

For the reasons stated above, Defendant’s Partial l\/lotion to Dismiss (ECF No. 18)

pursuant to Fed. R. Civ. P. 12(b)(6) is granted in part and denied in part. Defendant’s Motion
to Dismiss Count I, violation of Section 12(b)(5) of the BVA, is granted, and Count l is
dismissed Defendant’s Motion to Dismiss Count ll, asserting violation of Section 12(b)(3) of
the BVA, as regards the claim for $850,000 in damages is Granted, and the claim for $850,000
in damages is dismissed Plaintiffs are granted leave to amend their Complaint as to Counts 1
and ll. Any amendment to Counts l and ll by Plaintiffs shall be filed within fourteen (14) days
Defendant’s Motion to Dismiss Count lll, Brooks’ Tortious lnterference with Contract Claim
and the claim for punitive damages contained within Count III, is granted, and Count lll is
dismissed Defendant’s Motion to Dismiss Count IV, Brooks’ Breach of Good Faith and Fair
Dealing Claim, is granted, and Count lV is dismissed Amendment to Counts lll and IV is

deemed futile, given the legal insufficiencies of the claims for tortious interference with contract

15

 

 

 

and breach of good faith and fair dealing. Defendant, GM, shall Answer within twenty-eight
(28) days
nw

AND NOW, this 5th day of January, 2019, after careful consideration of Complaint (ECF
No. 1), Defendant’s Partial Motion to Dismiss for Failure to State a Claim and Brief (ECF Nos.
18 and 23), Plaintiff’s Response and Brief in Opposition to Partial Motion to Dismiss (ECF Nos.
24 and 25), Defendant, GM’s, Reply Brief (ECF No. 26), the arguments of counsel, and for the
reasons stated above, Defendant, GM’s, Partial Motion to Dismiss for failure to state a claim is
GRANTED in part and DENIED in part. Defendant’s Motion to Dismiss Count I, violation of
Section 12(b)(5) of the BVA, is granted, and Count l is dismissed Defendant’s Motion to
Dismiss Count ll, asserting violation of Section 12(b)(3) of the BVA, as regards the claim for
$850,000 in damages is Granted, and the claim for $850,000 in damages is dismissed Plaintiffs
are granted leave to amend their Complaint as to Counts l and II. Any amendment to Countsl
and ll by Plaintiffs shall be filed within fourteen (14) days Defendant’s Motion to Dismiss
Count lll, Brooks’ Tortious lnterference with Contract Claim and the claim for punitive damages
contained within Count lII, is granted, and Count lll is dismissed Defendant’s Motion to
Dismiss Count lV, Brooks’ Breach of Good Faith and Fair Dealing Claim, is granted, and Count
IV is dismissed Amendment to Counts lll and IV is deemed futile, given the legal
insufficiencies of the claims for tortious interference with contract and breach of good faith and
fair dealing.

Defendant, GM, shall Answer by March 5, 2019.

§ E couer
/Z ii ,,»" f
f '/ kiddng \- gi%%/,

Marilyn J. Hora
United aes istric Judge

16

 

 

 

